     Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 1 of 6 PAGEID #: 1




                                                                           7/8/21




                                                          3:21MJ251




FaceTime

    7/8/21
     Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 2 of 6 PAGEID #: 2




                                          AFFIDAVIT

I, Clayton Middleton, after being duly sworn, hereby depose and state as follows:

1.      I make this affidavit in support of an application for a search warrant pursuant to Rule 41
       of the Federal Rules of Criminal Procedure. The specific premises to be searched is
       specifically described in Attachment A to this application. The specific personal property
       sought to searched and seized is described in Attachment B to this application.

2.     I am currently a Special Agent (SA) with the United States Secret Service (USSS) and have
       been so employed since November, 2007. I am currently assigned to the Dayton (OH)
       Resident Office. I have received extensive training in conducting criminal investigations
       of various offenses set forth in Title 18 of the United States Code. I have attended and
       completed various courses of study administered at the Federal Law Enforcement Training
       Center in Glynco, Georgia, and the James J. Rowley USSS Training Center in Laurel,
       Maryland. Prior to joining the USSS I was employed as a Detective with the Sidney, OH
       Police Department.

3.     The facts set forth in this affidavit are based upon my personal knowledge of the subject
       investigation; my exposure to other relevant facts gathered during the course of this
       investigation shared with me by other law enforcement officials associated with the USSS
       and the Dayton Police Department’s (DPD) Financial Crime Unit; my review of various
       law enforcement reports of investigation that have been generated in this case, together
       with my personal conversations and discussions with the primary case agents in this matter,
       to wit: DPD Detective Lindsey Dulaney, and USSS Senior Special Agent (SSA) Jennifer
       M. Tron.

4.     This affidavit is intended to only show that there is sufficient probable cause to justify the
       issuance of the requested search warrant, and is not intended to set forth all of my
       knowledge about this pending investigation.

5.     On or about April 6, 2021, the USSS Dayton Resident Office opened a formal investigation
       into a suspected Dayton, Ohio based criminal conspiracy which was believed to be
       involved in the commission of a wide range of fraudulent activities to include: access
       device fraud, aggravated identity theft, mail theft, possession of stolen U.S. Mail and social
       security fraud. The prime suspects and participants in this suspected criminal conspiracy
       have been identified to be a Myrtle Lynn Jackson aka “MiMi” and her boyfriend Joshua
       Dylan Chapman aka “JoJo”. It is believed that this criminal conspiracy first began its
       criminal activities soon after the Memorial Day, 2019 Tornados which severely impacted
       the Greater Dayton, Ohio area.

6.     This investigation has revealed that the criminal conspiracy stole a wide range of Personal
       Identification Information (PII) from various elderly and otherwise vulnerable local area
       victims as well as miscellaneous tornado victims. The conspirators then used this stolen
       PII to fraudulently access and withdraw large amounts of money from various victims’
       credit card, debit card, gift card, personal checking, bank, social security and insurance
      Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 3 of 6 PAGEID #: 3




       accounts. There are at least 48 documented victims who have suffered at the hands of this
       criminal conspiracy.

7.     On May 11, 2021, the Grand Jury returned a 17-count indictment against both Jackson and
       Chapman. (See Case No. 3:21-cr-55). This indictment alleged violations of various
       conspiracy, identify fraud, access device fraud, theft of mail, and social security fraud
       related charges as set forth in: 18 U.S.C. §§ 2, 371, 1028A, 1029 and 1708, together with
       42 U.S.C. § 408(a)(7)(B).

8.     On January 15, 2021, Deputies from the Montgomery County Sheriff’s Office made
       contact with Ms. Jackson at her then place of residence located in Room #211 at the Liberty
       Motel, 4101 Keats Drive, Dayton, OH 45414. During this contact visit it was discovered
       that both Ms. Jackson and Mr. Chapman were then cohabitating in said motel room. As a
       result of this visit, various items of incriminating documentary evidence was seized to
       include a detailed handwritten ledger labeled “Important Shit Bruh”. This ledger contained
       the stolen PII of over 150 separate individuals. Over 22 additional individuals appearing
       in said ledger had their personal credit card, loan and unemployment benefits accounts
       victimized by acts of fraud committed by the conspiracy.

9.     As a result of subject investigation, both Ms. Jackson and Mr. Chapman were arrested and
       remain detained in the Montgomery County Jail pending trial.

10.    The Montgomery County Jail is equipped with an inmate telephone taping system referred
       to as the Paytell System. This system allows corrections officer and law enforcement
       officials to monitor inmates telephone conversations. Every telephone call which is placed
       with the Paytell System begins with a recorded oral warning to all participants that indicate
       the personal telephone conversations are subject to law enforcement monitoring.

11.    On July 6, 2021, Detective Lindsey Dulaney personally monitored a jail telephone
       conversation between Ms. Jackson and a close friend of hers identified as Roger Flannery.
       The call file for this recorded conversation is labelled as: P_13_5243_1_2021076140602.
       In this particular conversation, Ms. Jackson contacted Mr. Flannery at approximately 2:06
       PM using telephone no. (937) 250-3919. During the course of this conversation, it was
       revealed that Mr. Flannery was then occupying Room #211 at the Liberty Motel. Ms.
       Jackson advises Flannery that this is the same room she and Chapman had occupied prior
       to their arrests. At approximately 8:40 into this conversation, Ms. Jackson advises Mr.
       Flannery that she hid various items above the ceiling tile in that motel room. She describes
       these items as “boxes, suitcases and a spare tire.” Mr. Flannery indicated that he will check
       the ceiling later after he has “cooled off.”

12.    It is your Affiant’s belief that probable cause exists to believe that these said items of
       personal property purportedly stashed by Ms. Jackson above the ceiling tiles in Room #211
       at the Liberty Motel, located at 4101 Keats Drive, Dayton, OH 45414 represent possible
       evidence of crime, contraband, fruits of crime, or other items illegally possessed, or other
       property designed for use, intended for use, or used in committing crimes to include:
       conspiracy, identify fraud, access device fraud, theft of mail, and social security fraud

                                                2
Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 4 of 6 PAGEID #: 4




                 8th
     Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 5 of 6 PAGEID #: 5




                                       ATTACHMENT A
        The specific property/premises to be searched consists of a single motel room (inclusive of
both the main general living area, and the area located above the ceiling tiles of subject motel
room) all located at THE LIBERTY MOTEL, 4101 KEATS DRIVE, ROOM #211, DAYTON,
OHIO 45414. The subject premise is a single story 10-unit motel located at the northeast corner
of Neff Rd. and Keats Dr. situated in Harrison Twp., Montgomery County, Ohio. Room #211 is
specifically identified as a corner unit with the number “211” located on the entry door.
     Case: 3:21-mj-00251-SLO Doc #: 1 Filed: 07/08/21 Page: 6 of 6 PAGEID #: 6




                                       ATTACHMENT B
         Any and all documentary records, books, papers, ledgers, notes, correspondence,
containing personal identifying information (PII) of third party individuals, to include, but not
limited to: names, addresses, telephone numbers, credit card account numbers and information,
debit card account numbers and information, gift cards and related information, social security
numbers and/or account information, financial institution account records, statements, and related
information, personal check books, checking account documentation and/or account information,
insurance policy numbers and related information, stolen U.S. Mail matter, receipts, bills, U.S.
Currency, gambling receipts and records, car registration and rental records, lease agreements,
retail receipts, tax records, contraband, firearms, motel receipts, and any other stolen third party
personal property.
